EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J. Kyle Bruner on 5/12/2021.

The claims dated 4/28/2021 have been amended as follows:
IN CLAIM 4:

	Starting in line 1, replace the phrase “targeted genomic methylated DNA” with the phrase “targeted methylated genomic DNA”.

IN CLAIM 44:

	In line 6, delete the word “genomic”.

	In line 9, delete the word “genomic”.

CANCEL CLAIM 49

ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


a)	The rejections of claim(s) 1, 4-5, 7, 10, 23, 28, 30-31 and 33-34 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fodor (US 2005/0196792 A1) are withdrawn in view of the amendments to claim 1.

b)	The rejections of: claim(s) 1, 4-7, 10, 13, 16-17, 23, 28, 30 and 33-34 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Freije (US 2006/0257905 A1); and claims 1, 11, 13 and 14 under 35 U.S.C. 103 as being unpatentable over Freije (US 2006/0257905 A1) in view of Picher (WO 2014/140309 A1), are withdrawn in view of the amendments to claim 1 and Freije at best teaches a ratio of 1:1 (para. 74) and 1:1.796 (para. 89) polymerase units:methyltransferase units.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on 10/27/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement of Groups I and II is withdrawn.  Claim 44, directed to a method of analyzing methylated cell-free DNA from a cell-free biological sample from a patient is no longer withdrawn from consideration. However, claim 49, directed to a kit remains withdrawn and is canceled via the above Examiner’s Amendment.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Claim Interpretation
Claim 1 requires a step of “incubating the targeted methylated genomic DNA with a polymerase and methyltransferase under conditions to reproduce the targeted methylated genomic DNA and create amplified genomic methylated DNA molecules”. The claim is broadly interpreted as encompassing incubating the targeted methylated genomic with a polymerase and methyltransferase simultaneously because that is the only way the ratio of the two enzymes may be established.

Claim 14 specifies the master mix includes an enzyme with a primase and a polymerase dual activity. The claim interpreted as requiring both a polymerase within the enzyme mix and a second enzyme with both polymerase and primase activities in the master mix.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the combination of the three recited steps of claim 1 and 44 are free from the prior art. While the prior art of record discloses similar methods, the prior art does not teach or suggest the use of the enzyme ratios required in claims 1 and 44.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634